t c memo united_states tax_court james t sinyard and monique t sinyard petitioners v commissioner of internal revenue respondent docket no filed date david p pearson and paul w markwardt for petitioners mary e dean for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure the issue for decision is whether dollar_figure among other funds awarded in class action lawsuits is excludable from petitioner james t sinyard's income unless otherwise indicated all section references are to the internal_revenue_code in effect for references to petitioner are to james t sinyard findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in scottsdale arizona in petitioner joined two class action lawsuits pending in the u s district_court for the district of minnesota namely glass v ids fin servs inc civ no glass and stephens v ids fin servs inc civ no stephens the law firm of winthrop and weinstine represented the class plaintiffs in the original and amended complaints in glass and in stephens it was alleged that ids financial services inc ids life_insurance co and ids financial corp ids engaged in a pattern and practice of age discrimination against older division managers employed by ids in violation of the age discrimination in employment act of adea publaw_90_202 81_stat_602 the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 and state law imposed illegal chargebacks against its division managers and intentionally inflicted emotional distress on certain of its employees and relief was requested in the form of among other things punitive_damages and attorney's_fees at the time the classes closed in glass and stephens a total of class plaintiffs had joined in the lawsuits adea class actions generally constitute opt-in class actions and after closure of the class only plaintiffs who have already elected to do so may be part of the class the glass and stephens actions both constituted opt-in class actions of which petitioner was an opt-in member the class plaintiffs in the glass and stephens actions including petitioner entered into contingency fee agreements with winthrop and weinstine under which it was provided that the class plaintiffs would be obligated to reimburse winthrop and weinstine for out-of-pocket expenses and to pay winthrop and weinstine attorney's_fees on a contingency fee basis the agreements provided that out-of-pocket expenses_incurred during pendency of the actions would be billed by winthrop and weinstine to the class plaintiffs on a monthly basis and fees due winthrop and weinstine under the contingency fee agreements would be billed at the conclusion of the actions under the specific contingency fee agreement that petitioner herein entered into on date with regard to payment of attorney's_fees it was provided among other things as follows in the event of a recovery winthrop and weinstine will be paid one-third of the monetary amount obtained in the lawsuit whether by settlement or jury award and in the event that an award of attorney's_fees is received by you as a plaintiff then that award will be considered as part of your total recovery with one- third of the amount to be paid to winthrop and weinstine and the remainder to be retained by you under date amendments to the contingency fee agreements it was provided that the amount of attorney's_fees would be determined from the total monetary award actually received by each plaintiff correspondence from winthrop and weinstine to class action plaintiffs dated date stated any court-awarded attorney's_fees would be part of your recovery from which the contingent_fee will be calculated correspondence from winthrop and weinstine to class action plaintiffs dated date stated there are also some other categories of damages asserted by all plaintiffs collectively the first of these is attorney's_fees whether proceeding on a contingent basis as we are here or on an hourly basis the prevailing plaintiffs in an employment discrimination case are entitled to receive an award of attorney's_fees and after considering these various matters the steering committee has unanimously recommended to their fellow plaintiffs that attorney's_fees sanctions costs and disbursements and similar awards which are not individualized to any particular plaintiff should be awarded equally on a pro_rata basis to every plaintiff for example if the plaintiffs collectively receive a dollar_figure award for attorney's_fees for prevailing in the action then each individual plaintiff would be entitled to dollar_figure of that award during pendency of the glass and stephens class actions winthrop and weinstine mailed routine billings to class members these billings detailed the nature of out-of-pocket legal expenses_incurred the amount of out-of-pocket expenses that during the litigation were billed charged to and paid_by individual class plaintiffs varied depending on among other things financial circumstances of the individual plaintiffs during pendency of the class actions petitioner paid dollar_figure to winthrop and weinstine in reimbursement of out-of-pocket expenses_incurred by winthrop and weinstine on or about date a motion by the u s equal employment opportunity commission eeoc to intervene in the glass and stephens class actions was granted therein eeoc sought a permanent injunction against ids to prohibit ids from engaging in any further discrimination against its employees on the basis of age the eeoc also sought an order requiring ids to institute and carry out policies practices and programs to provide equal opportunity for individual employees of ids age and older the injunctive relief sought by eeoc was prospective in nature and intended to benefit all employees of ids including employees who were plaintiffs in the glass and stephens class actions intervention by eeoc in the glass and stephens class actions enhanced the merits of the class action lawsuits against ids legal services of winthrop and weinstine on behalf of the class action plaintiffs complemented the legal services of eeoc’s attorneys and vice versa on date in the glass and stephens class actions the district_court granted partial summary_judgment in favor of ids and against the class action plaintiffs dismissing certain breach of contract erisa and tort claims made against ids some of the legal services performed by winthrop and weinstine prior and subsequent to date were attributable to the advancement of plaintiffs' contract and erisa claims in early august of a comprehensive settlement in the glass and stephens class actions was entered into in which ids agreed to pay dollar_figure million to resolve all remaining claims relating to the above class actions including claims for litigation costs and attorney's_fees on date the district_court approved the terms of the comprehensive settlement under terms of the settlement the parties agreed and stipulated that based on the total settlement amount of dollar_figure million to be awarded to the class plaintiffs the amount of attorney's_fees owed to winthrop and weinstine was dollar_figure one-third of the total settlement amount after deduction of out- of-pocket expenses the calculation under the settlement agreement of attorney's_fees in the amount of dollar_figure used the same formula for the calculation of attorney's_fees that was specified in the contingency fee agreements that the class plaintiffs had entered into with winthrop and weinstine namely one-third of the total settlement amount after deduction of out-of-pocket expenses pursuant to the settlement out-of-pocket expenses in the total amount of dollar_figure million were first deducted from the total award of dollar_figure million one-third of the dollar_figure million balance of the dollar_figure million award was then allocated to lost wages of the class plaintiffs one-third of the dollar_figure million balance was allocated to tort claims of the class plaintiffs and one-third of the dollar_figure million balance was allocated to attorney's_fees with respect to the portion of the settlement award allocated to lost wages of the class plaintiffs ids issued separate checks directly to the individual class plaintiffs from which federal and state income taxes were withheld with respect to the portions of the settlement award allocated to tort claims of the class plaintiffs and attorney's_fees ids issued a single check directly to winthrop and weinstine in the total amount of dollar_figure of which dollar_figure represented the portion allocated to tort damages and dollar_figure represented the portion allocated to attorney's_fees the total_proceeds from this check were deposited into a_trust account on behalf of the class action plaintiffs in the instant case the parties have stipulated that the dollar_figure that petitioner received under the above settlement is allocable as follows dollar_figure --- back wages and taxable as ordinary_income dollar_figure --- tort damages and excludable from income dollar_figure --- tort damages and includable in income dollar_figure --- attorney's_fees attributable to tort damages excludable from income and therefore also excludable from income dollar_figure --- attorney's_fees attributable to taxable_portion of funds received and the tax treatment of which is in dispute herein on their individual joint federal_income_tax return of the total dollar_figure in funds that was received from ids on petitioner’s behalf petitioners did not report as income the dollar_figure portion of the funds that was attributable to attorney's_fees allocable to the taxable_portion of the funds received on audit respondent determined that the dollar_figure relating to attorney's_fees constituted taxable_income to petitioners and is deductible to petitioners only as a miscellaneous itemized_deduction under sec_67 opinion attorney's_fees and costs awarded to prevailing parties in litigation generally are treated as received by the parties not by the attorneys and as items of taxable_income to the prevailing parties see 72_f3d_938 1st cir affg tcmemo_1995_51 43_f3d_1451 fed cir 105_tc_396 affd 121_f3d_393 8th cir 50_tc_975 38_tc_137 coady v commissioner tcmemo_1998_291 hayes v commissioner tcmemo_1997_213 hardin v commissioner tcmemo_1997_202 martinez v commissioner tcmemo_1997_126 also taxpayers generally are treated as realizing taxable_income when their expenses are paid_by another sec_61 348_us_426 the supreme court in 279_us_716 stated that the discharge by a third person of an obligation to him is equivalent to receipt by the person taxed see also 279_us_732 in adea cases it is established that only the prevailing parties not the parties' attorneys have standing to seek attorney's_fees 888_f2d_930 1st cir 822_f2d_320 2d cir 722_f2d_1009 2d cir 600_fsupp_299 w d mo we recognize that there is case law treating amounts received in litigation to cover attorney's_fees as not constituting taxable_income in 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 the taxpayer entered into a contingency fee agreement with her attorneys under which the taxpayer agreed to pay her attorney sec_40 percent of any funds recovered in cotnam we held that the contingency fee agreement did not transfer any interest in the judgment to the attorneys and we held that the attorney's_fees that were awarded were to be included in the taxpayer's income cotnam v commissioner t c pincite the court_of_appeals for the fifth circuit reversed and held that under alabama law the effect of the contingency fee agreement was to establish in favor of the attorneys an equitable lien on percent of the funds recovered and the court_of_appeals concluded that the portion of the funds allocated to attorney's_fees was to be treated as owned by the attorneys not by the taxpayer and therefore that the funds allocated to attorney's_fees did not constitute income to the taxpayer cotnam v commissioner f 2d pincite citing ala code sec_64 in davis v commissioner tcmemo_1998_248 we followed the court_of_appeals opinion in cotnam but only because the same alabama law and the same appellate venue were involved as in cotnam see 54_tc_742 affd 445_f2d_985 10th cir see also in re hamilton bankr bankr m d ala applying alabama law and following cotnam respondent disagrees with the court_of_appeals for the fifth circuit and respondent continues to assert that as we held in cotnam notwithstanding the peculiarities of state law under contingency fee agreements attorneys do not acquire ownership of those portions of funds recovered in lawsuits allocable to attorney's_fees and the attorneys’ clients are taxable on the full amount of the funds recovered in spite of any lien the attorneys may have thereon in this case petitioner resided in arizona when he filed his petition herein the parties however have not cited any provision of arizona statutory law and we have found none that pertains to the legal rights of arizona attorneys in monetary awards recovered on behalf of their clients decisions by arizona courts have addressed this issue only to a limited extent in skarecky horenstein p a v n 36th st co p 2d ariz ct app it was held that under arizona rules of professional conduct attorneys are not permitted to acquire proprietary interests in funds recovered on behalf of their clients until after the judgments are rendered 17a ariz rev stat sup ct rules prof conduct er j see also state farm mut ins co v st joseph's hosp p 2d ariz which held that arizona attorneys have no right to attorneys' liens against funds recovered on behalf of their clients until after judgments are rendered or settlements are entered into it thus appears that in arizona attorneys do not have the same substantive rights in funds recovered on behalf of their clients as do attorneys in alabama in arizona the total funds recovered constitute property of the clients based on the foregoing this case is distinguishable from cotnam v commissioner supra decided by the court_of_appeals for the fifth circuit in the glass and stephens class actions the documentation is extensive to the effect that petitioner was entitled to and received an award of dollar_figure one-third of which was then used to pay the dollar_figure portion of the attorney's contingency fees for which petitioner was obligated petitioners rely on 726_fsupp_700 n d ill in which it was held that the defendant need not file information returns with respondent reporting as taxable_income the portion of funds awarded that was allocable to attorney's_fees the court based its holding on a common fund theory that would appear to be applicable only to opt-out class actions in which as of the time fees are awarded not all members of a class have become identified or contractually obligated to compensate the attorneys who perform legal services for the members' benefit this may occur where members of a class are unknown until the conclusion of the lawsuit and in opt-out class actions in opt-out class actions persons must affirmatively decline to be a member of the class or they are automatically members of the class in these opt-out class actions there may be policy reasons to treat funds recovered and used to pay attorney's_fees as nontaxable to the class members namely additional members of the class may later be identified and held responsible for a portion of the legal fees on the other hand in opt-in class actions such as the glass and stephens class actions against ids members must affirmatively join the class to be considered class members the consequence of not specifically joining opt-in class action is that the person not joining the class is not entitled to share in the funds recovered by settlement or judgment thus in the opt-in class action lawsuits against ids when the class closed all class plaintiffs were identified and current and former employees of ids who did not join were notified that they were not entitled to share in any recovery petitioner asserts that the attorney's_fees were not awarded to him personally but rather that they were awarded directly to winthrop and weinstine petitioner points to the fact that winthrop and weinstine was the sole payee on the dollar_figure check that included the portion of the funds recovered allocable to attorney's_fees and petitioner argues that under adea an award of attorney's_fees is authorized directly to the plaintiffs' attorneys we note that the dollar_figure check included the dollar_figure portion of the award allocated to tort damages awarded to the class action plaintiffs and that the total amount of this check was deposited into a_trust account in favor of the class action plaintiffs presumably if the class action plaintiffs had no interest in the portion of the funds allocable to attorney's_fees two checks would have been requested and each check would have been deposited into separate_accounts -- one for the class action plaintiffs in the amount of dollar_figure representing the tort damages received and one for winthrop and weinstine in the amount of dollar_figure representing the attorney's_fees the relevant documentation in the glass and stephens class action lawsuits against ids repeatedly acknowledges that attorney's_fees would be owed by the class plaintiffs and that amounts allocated and to be used to pay attorney's_fees were to be awarded to the class plaintiffs not to the attorneys petitioners argue that because the class action lawsuits provided benefits to persons other than the class plaintiffs the attorneys acted as private attorneys general we note that winthrop and weinstine never sought relief on behalf of unnamed plaintiffs injunctive relief on behalf of all employees of ids was sought by the eeoc correspondence mailed by winthrop and weinstine to potential class members explained that employees of ids not joining the class would not receive any damages it was eeoc not winthrop and weinstine that requested broader relief that would extend beyond the class plaintiffs in summary the dollar_figure portion of the total award received by petitioner from ids in the class action lawsuits that is allocable to attorney's_fees and that is in dispute herein is to be included in the taxable_income of petitioner decision will be entered for respondent
